                Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 1 of 20




     Glenn S. Bacal (AZ Bar No. 006812)
 1   E-mail: glenn.bacal@bacalgroup.com
     Sean D. Garrison (AZ Bar No. 014436)
     E-mail: sean.garrison@bacalgroup.com
 2   Direct Dial: 480-719-8501
     BACAL LAW GROUP, P.C., DBA
 3   BACAL & GARRISON LAW GROUP
     6991 East Camelback Road, Suite D-102
 4   Scottsdale, Arizona 85251
     Fax: (480) 245-6231
 5   Attorneys for Plaintiff Arizona Board of Regents,
     for and on behalf of Arizona State University
 6
 7                                 IN THE UNITED STATES DISTRICT COURT
 8
                                           FOR THE DISTRICT OF ARIZONA
 9
         Arizona Board of Regents, a body
10       corporate, for and on behalf of                 Case No. 2:20-CV-01638-DWL
         Arizona State University,
11
                                                         PLAINTIFF’S MOTION FOR
                            Plaintiff,                   DEFAULT JUDGMENT
12
        v.
13
        John Doe aka “asu_covid.parties,” an
14      individual, et al.
15                          Defendants.
16
17            The Clerk has entered the default of defendant John Doe aka “asu_covid.parties”
18   (“Defendant”). See Doc# 31. Pursuant to Fed. R. Civ. P. 55(b)(2), Plaintiff Arizona Board
19   of Regents, a body corporate, for and on behalf of Arizona State University, (“ASU”) moves
20   for the entry of a default judgment and permanent injunction against enjoining Defendant
21   from using and/or diluting the ASU Marks and the maroon and gold school colors trade
22   dress, making false statements about ASU, and targeting ASU students for so-called COVID
23   parties, as set forth in the proposed Default Judgment and Permanent Injunction submitted
24   herewith. ASU limits its requested remedies to this injunctive relief and does not seek the
25   imposition of any monetary damages against Defendant.
26
27
                                                         1
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 2 of 20




 1                                 MEMORANDUM IN SUPPORT
 2          A. Because the Court has both jurisdiction over the subject matter and personal
 3          jurisdiction over the Defendant, it has the authority to grant a default judgment.
 4          A court has authority to render judgment in an action when the court has jurisdiction
 5   of the subject matter of the action and the party against whom judgment is to be rendered has
 6   submitted to the jurisdiction of the court. Restatement (Second) of Judgments § 1 (1982); In
 7   re Tuli, 172 F.3d 707, 712 (9th Cir. 1999) (“To avoid entering a default judgment that can
 8   later be successfully attacked as void, a court should determine whether it has the power, i.e.,
 9   the jurisdiction, to enter the judgment in the first place.”) Because this case is before the
10   Court on a federal question, subject matter jurisdiction exists.
11          In its December 17, 2020 Order (Doc# 30), the Court found, among other things, that
12   “Defendant John Doe has voluntarily appeared in this action, making formal service of
13   process unnecessary under the circumstances.” See also Jackson v. Hayakawa, 682 F.2d
14   1344, 1347 (9th Cir. 1982) (“Jurisdiction attaches if a defendant makes a voluntary general
15   appearance, as by filing an answer”); Thomas v. Fed. Home Loan Mortg. Corp., 2010 WL
16   11595170, at *1 (D. Nev. May 12, 2010) (“The voluntary appearance in a matter waives the
17   requirement for personal service”). Accordingly, personal jurisdiction exists by virtue of
18   Defendant’s voluntary appearance.
19          Once jurisdiction has attached, the Court has discretion to enter a default judgment in
20   the appropriate circumstances – even against Doe defendants. See, e.g., Chen Lunxi v. Doe,
21   2020 WL 2026333 (E.D. Va. Mar. 27, 2020), report and recommendation adopted at 2020
22   WL 1984720 (entering default judgment against Doe defendant); Malibu Media, LLC v. Doe,
23   2020 WL 134112 (E. D. Mich. Jan. 13, 2020) (same); Wilens v. Doe Defendant No. 1, 2015
24   WL 4606238 (N.D. Cal. Jul. 15, 2015), report and recommendation adopted at 2015 WL
25   5542529 (N.D. Cal. Sept. 18, 2015) (same); Joe Hand Promotions, Inc. v. Rivera, 2002 WL
26   1677699 (W.D.N.Y. Jul 11, 2002) (same).
27
                                                     2
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 3 of 20




 1          B. The Eitel factors support the entry of a default judgment.
 2          In exercising its discretion to award default judgment, the Court may consider the
 3   following factors: (1) the possibility of prejudice to the plaintiff, (2) the merits of plaintiff’s
 4   substantive claim, (3) the sufficiency of the complaint, (4) the sum of money at stake in the
 5   action; (5) the possibility of a dispute concerning material facts; (6) whether the default was
 6   due to excusable neglect, and (7) the strong policy underlying the Federal Rules of Civil
 7   Procedure favoring decisions on the merits. Eitel v. McCool, 782 F.2d 1470, 1471-72 (9th
 8   Cir. 1986).
 9          Here, the Eitel factors warrant the entry of a default judgment in this case.
10          1. Eitel Factor 1 - Prejudice
11          The first factor, prejudice to ASU, weighs heavily in favor of granting default
12   judgment. If ASU’s motion is not granted, ASU will have no other recourse for recovery.
13   See PepsiCo, Inc. v. Cal. Sec. Cans, 238 F. Supp. 2d 1172, 1177 (C.D. Cal. 2002). This is
14   especially so here, where Defendant has deliberately masked their true identity, by using
15   fake registration data for its Instagram accounts and an anonymous e-mail address, and by
16   refusing to comply with the Court’s August 27, 2020 Order to file a reasoned motion to
17   proceed anonymously if Defendant wanted to remain anonymous. See Mode Media
18   Corporation v. Doe 1, 2016 WL 9211683, *2 (N.D. Cal. Sept. 12, 2016) (noting that the
19   plaintiff “would be prejudiced by a denial of its motion because Defendant’s concealed
20   identity and refusal to participate in these proceedings otherwise prevents [plaintiff] from
21   obtaining relief.”)
22          2. Eitel Factors 2 and 3 – Merits and Sufficiency of the Complaint
23          The second and third Eitel factors – namely, the merits of the claims and sufficiency
24   of the complaint – are often considered together. In addressing these factors, “[t]he district
25   court is not required to make detailed findings of fact.” Fair Hous. of Marin v. Combs, 285
26   F.3d 899, 906 (9th Cir. 2002). All “well-pled allegations in the complaint regarding liability
27
                                                      3
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 4 of 20




 1   are deemed true.” Id. Furthermore, in this case, ASU submitted a Verified Complaint (Doc#
 2   1) to substantiate its factual allegations. See SATA GmbH & Co. KG v. Taizhou Xingye
 3   Pneumatic Tools Co., 2021 WL 624606, at *2 (D. Nev. Jan. 27, 2021), report and
 4   recommendation adopted, 2021 WL 619752 (D. Nev. Feb. 16, 2021) (concluding that “a
 5   detailed, verified complaint describing Defendant's unlawful conduct” supports a default
 6   judgment).
 7          ASU seeks a default judgment against Defendant on 4 counts: Count One -Federal
 8   Trademark Infringement; Count Two – False Designation of Origin and False Advertising;
 9   Count Four – Trademark Dilution under A.R.S. 44-1448.01; and Count Five – Unfair
10   Competition. ASU first addresses the material facts, which are deemed to be true in light of
11   Defendant’s default, and then the application of those facts to the claims.
12                                         MATERIAL FACTS
13          ASU is the State of Arizona’s largest university, with its largest campus located in
14   Tempe, Arizona. (Verified Complaint, ¶1). Founded in 1885, ASU became known as
15   Arizona State University in 1958 and has continuously operated under the ASU and
16   ARIZONA STATE UNIVERSITY trademarks ever since then. (Ver. Comp., ¶9) These
17   trademarks are federally registered for a variety of different goods and services, including
18   but not limited to providing entertainment events. (Ver. Comp., ¶10 and Exhibit 1) The
19   federal registrations for the ASU Marks have become incontestable, which constitutes
20   conclusive proof of ASU’s ownership and exclusive right to use the ASU Marks. (Id.; 15
21   U.S.C. §1115(b). ASU also owns trade dress rights in its maroon and gold school colors,
22   which it has been using extensively since at least as early as 1898. (Ver. Comp., ¶ 11).
23          ASU is one of the largest universities in the country, with more than 48,600 students
24   having applied as incoming first-year students to ASU for the fall 2019 semester. (Ver.
25   Comp., ¶14) ASU accepted 85% of student applicants in fall 2019 and welcomed its largest
26   ever class of 13,168 first year students. (Id.) In total, almost 120,000 students enrolled at
27
                                                     4
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 5 of 20




 1   ASU in the fall of 2019. (Id.) Total enrollment has continued to increase year over year,
 2   exceeding 100,000 students each year since the fall of 2017. (Id.)
 3          ASU has received numerous and prestigious honors. U.S. News & World Report
 4   rates 98 undergraduate and graduate programs at ASU among the top 50 in the country,
 5   including 64 programs in the top 25 and 22 programs in the top 10. (Ver. Comp., ¶ 15)
 6   ASU has now held the No. 1 ranking for innovation five years in a row. (Id.)
 7          ASU is one of Arizona's largest employers with more than 17,000 employees. (Ver.
 8   Comp., ¶16) In 2018, approximately 250,000 ASU graduates worked in Arizona. (Ver.
 9   Comp., ¶17) In Fiscal Year 2019, the university generated an economic impact of nearly $4
10   billion on the state’s gross product and 49,278 jobs. (Ver. Comp., ¶18)
11          At the close of its 2019 fiscal year, more than 101,500 individual, corporate and
12   foundation supporters had donated to ASU. (Ver. Comp., ¶ 19) ASU received a record-
13   breaking $413.7 million in philanthropic support from these donors throughout Arizona and
14   the world in 2019 for its academic programs, research and initiatives. (Id.)
15          ASU has a rich athletic tradition, and the ASU Marks are used prominently to identify
16   the athletics program. ASU’s teams and individual student athletes have won hundreds of
17   national titles, and ASU was named the No. 1 college athletic program by Sports Illlustrated
18   for 2007-2008. (Ver. Comp., ¶ 20).
19          ASU plans, holds, sponsors, and promotes numerous events each year on its campuses
20   and within the surrounding communities, including but not limited to events for incoming
21   and returning students. (Ver. Comp., ¶ 21) ASU regularly maintains an events page on its
22   website (https://asuevents.asu.edu/) to promote certain of these events. (Ver. Comp., ¶ 22) In
23   the Covid-19 environment, as students were returning to campus for the Fall semester 2020,
24   all events not directly related to the educational or research mission of the university were
25   canceled. (Id.)
26          ASU receives extensive unsolicited media coverage and invests substantial sums in
27
                                                    5
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 6 of 20




 1   advertising and promoting its educational programs, services, athletic programs and
 2   sponsored events to students, prospective students, alumni and the general public under the
 3   ASU Marks and trade dress. (Ver. Comp., ¶ 12)
 4         As a result of this longstanding use, exposure and promotion of the ASU Marks, these
 5   marks and trade dress have become famous in Arizona and extremely well known and well
 6   regarded throughout the United States and the world. (Ver. Comp., ¶ 13)
 7                              The “asu_covid.parties” infringement
 8         On or about July 19, 2020, Defendant created an Instagram account with the
 9   username “asu_covid.parties” and posted the following message:
10
11
12
13
14
15
16
17
18
     In addition to using the ASU mark as the first part of the account username
19
     “asu_covid.parties,” Defendant included the ARIZONA STATE UNIVERSITY mark
20
     immediately below the username on the post (circled above), an ASU logo within the body
21
     of the message, and formatted the post in ASU’s maroon and gold school color trade dress.
22
     As posted, the message falsely appears to originate from ASU or an account associated with
23
     ASU. (Ver. Comp., ¶ 23).
24
           The username and account profile misleadingly suggested that this account is
25
     associated with ASU, even though it is not. The profile name is “ASU Coronavirus Parties”
26
27
                                                   6
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 7 of 20




 1   and the owner categorizes itself as an “Event Planner” “THROWING HUGE PARTIES AT
 2   ASU,” which reflects its commercial nature. (Ver. Comp., ¶ 24)
 3
 4
 5
 6
 7
            On or about July 20, 2020, the account began promoting “our first party” which it
 8
     named “Hoax-19,” and claiming “COVID-19 is a fat hoax,” as depicted in the 2 posts below:
 9
10
11
12
13
14
15
16
17   (Ver. Comp., ¶ 25-26)

18          Thereafter, “asu_covid.parties” posted another message, again including the

19   ARIZONA STATE UNIVERSITY mark immediately below the username (circled below)

20   and claiming that “We have partnered with an Israeli company to distribute

21   hydrochloroquine! All Profits of the party will go to helping people in other countries get

22   hydrochloroquine to treat COVID-19!” A true and correct copy of this post, which indicates

23   the commercial nature of the advertised “Hoax-19” party and falsely asserts a partnership

24   between ASU or an ASU related entity and an Israeli company identified in the comments as

25   Teva Pharmaceuticals (circled below) to distribute hydrochloroquine, a highly controversial

26   drug, appears below:

27
                                                   7
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 8 of 20




 1
 2
 3
 4
 5
 6
 7
 8
 9
10   (Ver. Comp., ¶ 27)
11          Other posts by “asu_covid.parties” discourage wearing masks, which directly
12   contradicts, undermines, and interferes with the actual health related message, consistent
13   with the local law that mandates wearing of masks at this time, that ASU was attempting to
14   provide to its students and the community. (Ver. Comp., ¶ 28)
15          As a function of the Instagram platform, every Instagram post may be viewed not
16   only by those who follow the account on which the post has first been published, but every
17   post also can be shared (and thus further distributed) by anyone through a variety of means,
18   including without limitation, by a sending a direct message to another user on Instagram, by
19   sharing it to a Facebook account, by sending it via Facebook messenger, by tweeting the post
20   on Twitter, by sending the post via an e-mail message, and by copying and pasting a
21   hyperlink to the post in any other medium. (Ver. Comp., ¶ 29). As a result, each individual
22   post is likely to be viewed separately and not within the context of the full Instagram
23   account.
24          Defendant’s unauthorized use of the ASU Marks in social media usernames, profiles
25   and posts is likely to cause confusion as to whether ASU is affiliated with, endorses, and/or
26   sponsors these accounts, their messaging that could result in dangerous public health
27
                                                    8
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 9 of 20




 1   consequences if followed by others, and the “Hoax-19” covid party that was being promoted
 2   through this account. (Ver. Comp., ¶ 30)
 3                  “asu_covid.parties” False and Offensive Statements About ASU
 4          In addition to the instances of infringement of the ASU Marks, Defendant has
 5   engaged in a series of offensive and false statements about ASU. The account has posted
 6   objectively false statements and information about ASU, including, for example, the
 7   following post in which it claims that the account owner has “won the battle in court” and
 8   that ASU has been ordered to pay its legal fees plus $500,000 in damages. (Ver. Comp., ¶
 9   33) No such lawsuit or claim for damages exists. (Ver. Comp., ¶ 34) If that were not
10   enough, in several posts the owner of this account portrays ASU and its leadership as Nazis,
11   referring to ASU’s President Crow as Fuhrer Crow and comparing ASU’s mask requirement
12   to forcing Jews to wear a yellow Star of David. (Ver. Comp., ¶ 35) These false and
13   offensive posts appear to be calculated to injure ASU’s reputation and the goodwill
14   associated with the famous ASU Marks. (Ver. Comp., ¶ 36).
15                         ASU’s Asserted Claims in the Verified Complaint
16          A.     Counts One, Two, and Five - Federal Trademark Infringement, False Designation
17   of Origin, and State Unfair Competition.
18          A claim for trademark infringement requires only two elements: (1) ownership of a
19   trademark and (2) a likelihood of confusion caused by the defendant. Wells Fargo & Co. v. ABD
20   Ins. & Fin. Servs., Inc., 758 F.3d 1069, 1072 (9th Cir. 2014), as amended (Mar. 11, 2014). A claim
21   for false designation of origin under 15 U.S.C. § 1125(a) requires proof of the same elements as a
22   claim for trademark infringement under 15 U.S.C. § 1114. See Monster Energy Co. v. BeastUp
23   LLC, 395 F. Supp. 3d 1334, 1349–50 (E.D. Cal. 2019) (citing Brookfield Commc'ns, Inc. v. W.
24   Coast Entm't Corp., 174 F.3d 1036, 1046 n. 6 (9th Cir. 1999). Unfair competition under Arizona
25   law is also premised on a likelihood of confusion and is deemed to exist when federal trademark
26
27
                                                     9
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 10 of 20




 1   infringement or false designation of origin has been shown. See IOW, LLC v. Breus, 425 F. Supp.
 2   3d 1175, 1195 (D. Ariz. 2019).
 3          Because they are incontestable, the federal registrations of the ASU Marks are conclusive
 4   evidence of ASU’s ownership and exclusive right to use the ASU Marks. 15 U.S.C. § 1115(b).
 5   These registrations became incontestable long before Defendant’s creation of the
 6   “asu_covid.parties” Instagram account in July of 2020. Furthermore, university school colors
 7   constitute protectable trade dress. See Bd. of Supervisors for Louisiana State Univ. Agric. &
 8   Mech. Coll. v. Smack Apparel Co., 550 F.3d 465, 478 (5th Cir. 2008) (“By associating the
 9   color and other indicia with the university, the fans perceive the university as the source or
10   sponsor of the goods because they want to associate with that source.”) Thus, the first element
11   has been established.
12          In the Ninth Circuit, likelihood of confusion is evaluated using the following factors: (1)
13   strength of the protected mark; (2) proximity and relatedness of the goods; (3) type of goods and
14   the degree of consumer care; (4) similarity of the protected mark and the allegedly infringing mark;
15   (5) marketing channel convergence; (6) evidence of actual consumer confusion; (7) defendant’s
16   intent in selecting the allegedly infringing mark; and (8) likelihood of product expansion. Pom
17   Wonderful LLC v. Hubbard, 775 F.3d 1118, 1125 (9th Cir. 2014). Not all factors are relevant in
18   every case. “Because the factors are fluid, a plaintiff need not satisfy every factor, provided
19   that strong showings are made with respect to some of them." Id. (internal quotations and citation
20   omitted). Here, virtually all of the factors weigh heavily in favor of likely confusion.
21          (1) The ASU Marks and Maroon and Gold School Color Trade Dress are strong
22          “The stronger a mark—meaning the more likely it is to be remembered and associated in
23   the public mind with the mark's owner—the greater the protection it is accorded by the trademark
24   laws.” Brookfield, 174 F.3d at 1058. By virtue of ASU’s longstanding and widespread use and
25   substantial promotion of the ASU Marks and color trade dress, and their widespread exposure and
26   impact on the community, the ASU Marks and trade dress are strong. (Ver. Comp., ¶¶ 11-22)
27
                                                     10
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 11 of 20




 1          (2) Proximity and relatednesss of the goods
 2          The proximity of goods is measured by whether the products are: (1) complementary; (2)
 3   sold to the same class of purchasers; and (3) similar in use and function. AMF Inc. v. Sleekcraft
 4   Boats, 599 F.2d 341, 350 (9th Cir. 1979), abrogated on other grounds by Mattel, Inc. v. Walking
 5   Mountain Prods., 353 F.3d 792 (9th Cir. 2003). “Related goods are generally more likely than
 6   unrelated goods to confuse the public as to the producers of the goods.” Brookfield, 174 F.3d at
 7   1055. The “asu_covid.parties” account owner promoted a “Hoax-19” party to ASU students that
 8   it claimed would be taking place in Tempe, Arizona, which is also the location of ASU’s largest
 9   campus, at the very time that students were returning to campus. ASU routinely holds events for
10   its students as part of its educational mission, including social events to welcome students back to
11   campus. Accordingly, this factor weighs in favor of finding a likelihood of confusion.
12          (3) Similarity of the marks
13          “[T]he more similar the marks in terms of appearance, sound, and meaning, the greater the
14   likelihood of confusion.” Brookfield, 174 F.3d at 1054. The account owner is using the ASU mark
15   in its username (“asu_covid.parties”) and profile (“ASU Covid Parties”) and has repeatedly used
16   the ARIZONA STATE UNIVERSITY mark as its profile name in connection with multiple posts
17   on its Instagram account, and also incorporated ASU’s trade dress into certain of the Instagram
18   posts. Because Defendant used ASU’s exact marks and trade dress, confusion is more likely.
19          (4) Marketing channels
20          “Convergent marketing channels increase the likelihood of confusion.” Sleekcraft, 599
21   F.2d at 353. Here, the defendant’s only marketing channel is Instagram. ASU operates its official
22   Instagram account with the username “arizonastateuniversity” that also prominently features the
23   ASU mark. The marketing channels therefore overlap, which increases the likelihood of
24   confusion. A casual user, upon seeing the “asu_covid.parties” username on an Instagram post is
25   likely to assume it is somehow associated with ASU. This is especially so where Defendant also
26   included the Arizona State University name and mark as part of its profile name in certain posts.
27
                                                     11
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 12 of 20




 1          (5) Evidence of Actual Confusion
 2          Although evidence of actual confusion is not required, where such evidence exists, it is
 3   persuasive proof of a likelihood of confusion. See GoTo.com, Inc. v. Walt Disney Co., 202 F.3d
 4   1199, 1208 (9th Cir. 2000). Here, an alumnus threatened to surrender his membership because of
 5   his mistaken belief that ASU was promoting covid parties. (Ver. Comp., ¶ 31) Thus, this factor
 6   weighs in favor of a likelihood of confusion.
 7          (6) Defendant’s Intent
 8          “When the alleged infringer knowingly adopts a mark similar to another's, reviewing courts
 9   presume that the defendant can accomplish his purpose: that is, that the public will be
10   deceived.” Sleekcraft, 599 F.2d at 354.         It is clear from the very first post on the
11   “asu_covid.parties” Instagram account, that the owner used the ASU Marks intentionally to
12   benefit from the goodwill associated with those marks. The July 19, 2020 post was created to give
13   every appearance of a genuine post from ASU, including the use of the ARIZONA STATE
14   UNIVERSITY mark, an ASU logo, and the maroon and gold school colors trade dress.
15          Weighing all the relevant factors, the Court should conclude that Defendant’s conduct as
16   alleged in the Verified Complaint created a likelihood of confusion and that ASU is entitled to
17   judgment on its infringement and false designation of origin claims under 15 U.S.C. §§ 1114 and
18   1125(a)(1)(A), as well as its state law claim for unfair competition.
19          Furthermore, even if a consumer were to conclude, after reading one or more posts by
20   “asu_covid.parties” that the account may not be affiliated with ASU, there is nevertheless
21   actionable initial interest confusion in the sense that “asu_covid.parties” improperly benefits in
22   the first instance by using the goodwill developed in the ASU Marks to drive consumers to its
23   account. See Brookfield, 174 F.3d at 1062.
24          For these reasons, the Court should enter default judgment against Defendant on Counts
25   One, Two, and Five of ASU’s Verified Complaint.
26          B      Count Two - False Advertising
27
                                                     12
             Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 13 of 20




 1          To prevail on its claim under 15 U.S.C. §1125(a)(1)(B), ASU must prove (1) a false
 2   statement of fact by the defendant in a commercial advertisement about its own or another's
 3   product; (2) the statement actually deceived or has the tendency to deceive a substantial segment
 4   of its audience; (3) the deception is material, in that it is likely to influence the purchasing decision;
 5   (4) the defendant caused its false statement to enter interstate commerce; and (5) the plaintiff has
 6   been or is likely to be injured as a result of the false statement, either by direct diversion of sales
 7   from itself to defendant or by a lessening of the goodwill associated with its products. See
 8   Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir. 1997).
 9          On July 29, Defendant posted an ad for its “Hoax-19” party falsely asserting a partnership
10   between ASU or an ASU related entity and an Israeli company identified in the comments as
11   Teva Pharmaceuticals to use profits from the party to distribute hydrochloroquine, a highly
12   controversial drug. (Ver. Comp., ¶ 27). Other posts assert this party will be hosted at a
13   consulate in Tempe and registered with the City as a protest, which claims are believed to be
14   false. (Ver. Comp. Exhibit 2). These statements have the tendency to deceive and would be
15   material to persons wanting to attend such a party without incurring potential discipline and/or
16   who believe distributing hydrochloroquine had merit. If allowed to resume and continue, ASU
17   is likely to be injured by these false statements by the negative impact the “Hoax-19” party
18   would likely have on the goodwill associated with the ASU Marks.
19          C.      Count Four - Arizona Trademark Dilution
20          To prevail on its state law claim for trademark dilution, ASU must prove that (1) the ASU
21   Marks are famous in Arizona; (2) the defendant has engaged in the commercial use of the marks;
22   (3) the defendant’s use began after the ASU Marks became famous in Arizona; (4) and the
23   defendant’s use of the marks is likely to cause dilution by blurring or dilution by tarnishment. See
24   A.R.S. 44-1448.01; Moab Indus., LLC v. FCA US, LLC2016 WL 5859700, at *8 (D. Ariz. Oct. 6,
25   2016). A finding of likely confusion by consumers is not required.
26          The evidence of the longstanding and widespread use of the ASU Marks and trade dress
27
                                                        13
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 14 of 20




 1   by ASU demonstrates those marks are famous in Arizona and became famous before Defendant
 2   created the “asu_covid.parties” Instagram account in July of 2020. In promoting COVID parties,
 3   from which the defendant claimed profits would be generated, while otherwise disparaging ASU
 4   and its officials, the defendant engaged in a commercial use of the ASU Marks that is likely to
 5   dilute and tarnish the goodwill associated with the ASU Marks and trade dress.
 6          For the foregoing reasons, and based upon the relevant facts alleged in ASU’s Verified
 7   Complaint, which must be taken as true, ASU has demonstrated both that the Verified Complaint
 8   has sufficiently pleaded the claims and that ASU is entitled to judgment on the merits of those
 9   claims. Accordingly, Eitel factors 2 and 3 favor the entry of a default judgment on all counts.
10          3. Eitel Factor 4 – Money at Stake
11          The fourth factor, the sum of money at stake, also favors a default judgment. Where,
12   as here, the plaintiff foregoes its claim for monetary damages and seeks only injunctive
13   relief, the fourth factor weighs in favor of a default judgment. See Trident Inv. Partners Inc.
14   v. Evans, 2021 WL 75826, at *3 (D. Ariz. Jan. 8, 2021) (injunctive relief is an appropriate
15   remedy and weighs in favor of a default judgment); Am. Auto. Ass'n, Inc. v. Lopez, 2017 WL
16   2905999, *4 (C.D. Cal. 2017) (“Plaintiff has decided to forgo its claims for damages and
17   instead seeks a permanent injunction. A permanent injunction with no money damages is
18   reasonably proportionate to the harm caused by Defendant's actions. Accordingly, this factor
19   weighs in favor of entering default judgment.”)
20          4. Eitel Factor 5 – Possibility of Disputed Material Facts
21          The fifth Eitel factor is easily addressed and also weighs in favor of a default
22   judgment here. “Because all allegations in a well-pleaded complaint are taken as true after
23   the court clerk enters default judgment, there is no likelihood that any genuine issue of
24   material fact exists.” Elektra Ent. Grp. Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal.
25   2005). Indeed, even in Defendant’s now stricken answer, Defendant readily admitted the
26   creation of the Instagram accounts and messages that gave rise to this lawsuit. See Doc# 13.
27
                                                    14
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 15 of 20




 1   Accordingly, the fifth factor weighs in favor of a default judgment.
 2          5. Eitel Factor 6 – Default was not the Product of Excusable Neglect
 3          There can also be no doubt that Defendant’s default was intentional and not the
 4   product of excusable neglect. Defendant was clearly apprised of the pendency of the case, as
 5   evidenced by the prior filings (Doc# 13-15). Defendant provided an e-mail address (pba-
 6   hater@protonmail.com), filed a request for electronic noticing at this e-mail address (Doc#
 7   14), and expressly agreed that “Documents may be served via e-mail.” Doc#13, p. 10.
 8   Defendant also filed a motion for permission to file documents electronically without an
 9   attorney in which Defendant expressly represented, “I have used ECF filing many, many
10   times before and know how it works.” Doc# 15, p. 2. Thus, there can be no doubt that
11   Defendant received the Court’s Order (Doc# 16) requiring Defendant to file an appropriate
12   amended answer. Defendant’s subsequent e-mail correspondence with Plaintiff’s counsel
13   regarding the subpoena served on Facebook further demonstrates that Defendant has been
14   following the proceedings. See Doc# 27-1, Exhibit A. Accordingly, default was not the
15   product of excusable neglect, and the sixth Eitel factor weighs in favor of default judgment.
16          6. Eitel Factor 7 – The policy in favor of decisions on the merits
17          Although the seventh factor generally weighs against default judgment, that factor
18   standing alone does not preclude entry of a default judgment. See Trident Inv. Partners Inc.,
19   2021 WL 75826, at *3 (“Defendants who appear to be ‘blowing off’ the complaint should
20   expect neither sympathy nor leniency from the court.”) (quoting 2 Gensler, Federal Rules of
21   Civil Procedure, Rules and Commentary, Rule 55, at 119-20 (2020) (footnote omitted).
22          As shown above, the Eitel factors weigh in favor of a default judgment.
23          C.     ASU is entitled to a permanent injunction.
24          15 U.S.C § 1116(a) authorizes the Court to enter a permanent injunction as a remedy
25   “to prevent the violation of any right of the registrant of a mark registered in the Patent and
26   Trademark Office or to prevent a violation under subsection (a) . . . of section 1125 of this
27
                                                    15
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 16 of 20




 1   title.” To be entitled to a permanent injunction, ASU must show (1) that it has suffered an
 2   irreparable injury; (2) that remedies available at law, such as monetary damages, are
 3   inadequate to compensate for that injury; (3) that, considering the balance of hardships
 4   between the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public
 5   interest would not be disserved by a permanent injunction. eBay, Inc. v. MercExchange,
 6   L.L.C., 547 U.S. 388, 391 (2006).
 7          (1) ASU has been irreparably harmed.
 8          “A plaintiff seeking any such injunction shall be entitled to a rebuttable presumption
 9   of irreparable harm upon a finding of a violation identified in this subsection in the case of a
10   motion for a permanent injunction.” 15 U.S.C. § 1116(a). This presumption of irreparable
11   harm was codified in the Trademark Modernization Act of 2020. See Pub.L. 116-260, Div.
12   Q, Title II, § 226(a), Dec. 27, 2020, 134 Stat. 2208. In addition to this presumption, the
13   uncontroverted allegations in the Verified Complaint demonstrate irreparable harm because
14   Defendant’s unauthorized use of the ASU Marks deprives ASU of the control over its
15   goodwill and reputation. “The loss of control over one’s trademarks, reputation, and
16   goodwill is ‘a quintessentially irreparable injury.’” Vineyard House, LLC v. Constellation
17   Brands U.S. Operations, Inc., 2021 WL 254448, at *14 (N.D. Cal. Jan. 26, 2021) (citations
18   omitted); see also McCarthy on Trademarks and Unfair Competition, Fifth Edition §
19   30:47.70 (“Like trying to un-ring a bell, trying to ‘compensate’ after the fact for damage to
20   business goodwill and reputation cannot constitute a just or full compensation.”)
21          (2) Legal remedies are inadequate.
22          Injunctions are “the remedy of choice for trademark and unfair competition cases,
23   since there is no adequate remedy at law for the injury caused by a defendant’s ongoing
24   infringement.” Century 21 Real Estate Corp. v. Sandlin, 846 F.2d 1175, 1180 (9th Cir.
25   1988). Defendant has shown their willingness to continue infringing. For example, as soon
26   a Facebook had removed the original asu_covid.parties account, Defendant created and
27
                                                    16
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 17 of 20




 1   posted asu_covid.parties2 (See Exhibit A hereto) and has boasted in correspondence with
 2   undersigned counsel that when “one [account] gets banned, yet more pop up.” See Doc# 27-
 3   1, Exhibit A. An injunction is warranted to prevent Defendant from creating more accounts.
 4         Furthermore, because Defendant’s identity and location are unknown, it would be
 5   likely impossible for ASU to recover any monetary damages, which also demonstrates that a
 6   legal remedy would be inadequate. See Chen Lunxi, 2020 WL 2026333 at *7.
 7         (3) The Balance of Hardships Tip Strongly in ASU’s Favor
 8         Defendant will suffer no hardship because the entry of the requested permanent
 9   injunction will only force Defendant to comply with the trademark laws. In contrast, the
10   denial of an injunction would deprive ASU of the ability to control its goodwill and
11   reputation associated with the ASU Marks and would permit Defendant to continue to usurp
12   that goodwill for their own purposes. See Trident Inv. Partners Inc., 2021 WL 75826, at *7.
13   Having established Defendant’s liability, ASU should not be left without any remedy.
14         (4) An injunction will not disserve the public interest.
15         Finally, a permanent injunction will not disserve the public interest. To the contrary,
16   it promotes the public interest by preventing confusion and allowing ASU to reap and protect
17   the benefits of its substantial investment in the ASU Marks. See Id. “The ‘public interest
18   favors elimination of consumer confusion’ caused by trademark infringement.” TMC
19   Franchise Corp. v. Millennium Vision, LLC, 2011 U.S. Dist. LEXIS 3849, *4 (D. Ariz.
20   January 6, 2011).
21                                         CONCLUSION
22         For all of the foregoing reasons, Plaintiff respectfully asks the Court to enter the
23   default judgment against Defendant and permanently enjoin Defendant from further use of
24   the ASU Marks in their social media account names and to promote parties, goods or other
25   services, as set forth in the proposed permanent injunction submitted herewith.
26
27
                                                   17
            Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 18 of 20




 1   RESPECTFULLY SUBMITTED this 28th day of April 2021.
 2                                             By        /s/Sean Garrison
 3                                             Glenn S. Bacal (AZ Bar No. 006812)
                                               E-mail: glenn.bacal@bacalgroup.com
 4                                             Sean D. Garrison (AZ Bar No. 014436)
                                               E-mail: sean.garrison@bacalgroup.com
 5                                             Direct Dial: 480-719-8501
 6                                             BACAL LAW GROUP, P.C., DBA
                                               BACAL & GARRISON LAW GROUP
 7                                             6991 East Camelback Road, Suite D-102
                                               Scottsdale, Arizona 85251
 8
                                               Fax: (480) 245-6231
 9
                                               Attorneys for Plaintiff Arizona Board of Regents,
10                                             for and on behalf of Arizona State University
11
12
                             CERTIFICATE OF FILING AND SERVICE
13
     I certify that on April 28, 2021, I electronically transmitted the attached document to the
14   Clerk’s Office using the CM/ECF System for filing and for transmittal of a Notice of
15   Electronic Filing to the John Doe defendant at pba-hater@protonmail.com.

16      /Sean D. Garrison/
     Sean D. Garrison
17
18
19
20
21
22
23
24
25
26
27
                                                    18
Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 19 of 20




   EXHIBIT A
Case 2:20-cv-01638-DWL Document 33 Filed 04/28/21 Page 20 of 20
